Citation Nr: 1527670	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  11-22 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for an acquired psychiatric disorder, diagnosed as posttraumatic stress disorder (PTSD).

2.  Entitlement to an award of a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active naval service from July 1950 to June 1954, including service in the Republic of Korea during the Korean Conflict.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's PTSD did not result in occupational and social impairment with deficiencies in most areas.

2.  The Veteran's service-connected disabilities did not preclude gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent for an acquired psychiatric disorder, diagnosed as PTSD, have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for a TDIU rating have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19, 4.25 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  Indeed, the Veteran's claim arises from his disagreement with the initial rating following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in notice is not prejudicial.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), private treatment records, and VA treatment records have all been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided several VA examinations (the report of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
  
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Rating

In August 2010, the Board granted the Veteran service connection for an acquired psychiatric disorder, what has been specifically diagnosed as PTSD.  In a November 2010 rating decision, the RO awarded a 50 percent disability rating effective March 20, 2008.  The Veteran filed his notice of disagreement with the initial rating in June 2011.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, staged ratings have been assigned, and as discussed below, the evidence does not support the assignment of any additional staged rating periods.  

Under the General Rating Formula for Mental Disorders, a 50 percent evaluation is assigned when a veteran's mental disability causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is assigned when a veteran's mental disability causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  Id.

When rating a mental disorder, VA must consider the frequency, severity, and duration of the Veteran's psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency must assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency must consider the extent of social impairment, but cannot assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126.  

Furthermore, the specified factors for each incremental rating are examples, rather than requirements, for a particular rating.  The Board will not limit its analysis solely to whether the Veteran exhibited the symptoms listed in the rating criteria.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Indeed, the symptoms listed under § 4.130 are not intended to serve as an exhaustive list of the symptoms that VA may consider but as examples of the type of degree of symptoms, or the effects, that would warrant a particular rating.  Mauerhan, 16 Vet. App. at 442 (2002).  The Veteran's actual symptomatology, and resulting social and occupational impairment, will be the primary focus when assigning a disability rating for a mental disorder, and the Veteran may qualify for a particular rating by demonstrating the particular symptoms associated with that percentage, or other symptoms of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

Also relevant to the Board's analysis is the Global Assessment of Functioning (GAF) score assigned to the Veteran, which is a scale that indicates the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV); 38 C.F.R. § 4.130.  While the veteran's GAF score is not itself determinative of the most appropriate disability rating, the Board must consider it when assigning the appropriate disability rating for the veteran.  VAOPGCPREC 10-95 (1995), 60 Fed. Reg. 43186 (1995).

GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores ranging from 71 to 80 indicate that is symptoms are present, they are transient anx expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument) or no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994); 38 C.F.R. § 4.130 (2014).

Turning to the facts in this case, mental health treatment records show that the Veteran first started complaining of mental health symptoms in August 2005.  He was diagnosed with PTSD and assessed with a GAF of 65.

In March 2009, the Veteran was appropriate with an euthymic affect, he denied any suicidal or homicidal ideation, his thought process was clear, logical, and goal-directed, he had no hallucinations or delusions, and his intellect and insight were average to above average.  He again was assessed with a GAF of 65.

In April 2009, May 2009, June 2009, July 2009, September 2009, October 2009, November 2009, and February 2010, the Veteran had stable examinations.  In March 2010, his affect was dysthymic, but by April 2010, he had a euthymic affect.  He had stable examinations in June 2010 and July 2010.  In August 2010, he was assessed with a GAF of 75.

In September 2010, the Veteran reported more depression and anger with a dysthymic affect.  However, in November 2010, he again had a euthymic affect, he denied any suicidal or homicidal ideation, his thought process appropriate, he had no hallucinations or delusions, and his insight was average.  From December 2010 to September 2012, he was appropriate with a euthymic mood, he had clear thought processes, he denied suicidal and homicidal ideation, he had no hallucinations or delusions, and he had average insight.  In August 2011, he reported that he had rode his motorcycle to a motorcycle rally and stayed with a friend.

In March 2013, the Veteran was able to take care of all of his shopping needs, did his personal laundry, prepared adequate meals, maintained his house alone or with occasional assistance, travelled independently on public transportation or his own vehicle, and managed his financial matters independently.

In September 2013, the Veteran had a negative PTSD screen as denied having little interest or pleasure in doing things or feeling down, depressed, or hopeless.  In November 2013, he reported that he ate out four times per week.

In April 2014, the Veteran was alert, oriented, pleasant, cooperative, and logical.  He had an appropriate affect with an "ok" mood.  He denied any suicidal ideation, homicidal ideation, or psychotic symptoms.  His insight and judgment were intact and his attention and concentration were good.  In July 2014, he remained fully alert and oriented, his speech was normal, and his memory seemed intact.  He had no social or cognitive limitations.  In August 2014, he was fully alert and oriented, independent with self-care, and had no socially inappropriate behavior.  In October 2014, he denied having any stress, anxiety, or depression.  He had a negative depression screen.  He was fully alert and oriented, he had appropriate behavior, his thought content was normal, his emotional status was normal, and his intellectual functioning was intact.  He continued to enjoy going out to eat.

The Veteran has been afforded multiple VA examinations for his PTSD.  At a July 2009 VA examination, he had a euthymic mood with a mood congruent affect.  His attention, concentration, recent memory, remote memory, and thought processes appeared normal.  He had no suicidal or homicidal ideation.  He was cooperative and appropriate.  His judgment and insight appeared adequate.  He was diagnosed with PTSD and assessed a GAF of 75.  The examiner noted that the Veteran's PTSD did not appear to cause clinically significant distress socially or occupationally.

At an October 2011 VA examination, he was assessed with a GAF of 60.  The examiner indicated that the Veteran had occupational and social impairment with reduced reliability and productivity.  The Veteran reported that he had difficulty falling or staying asleep, difficulty concentrating, hypervigilance, and concentration deficits.  The examiner indicated that the Veteran had a depressed mood, anxiety, and chronic sleep impairment.  The examiner opined that the Veteran's symptoms would interfere with his ability to function in a work setting and stress from work would likely lead to a deterioration in level of functioning.  In a January 2012 examination addendum, the examiner noted that the Veteran was able to function independently and socialized adequately with others.  As the Veteran had concentration deficits that impacted his past work performance, a GAF of 60 was assessed.

At an August 2012 VA examination, the Veteran was assessed with a GAF of 60.  The examiner indicated that the Veteran had occupational and social impairment with reduced reliability and productivity.  The Veteran reported that he had difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, and an exaggerated startle response.  The examiner indicated that the Veteran had a depressed mood, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances, including work or a work like setting.  In addition, the Veteran expressed homicidal ideation but without intent.  The examiner opined that the Veteran was unable to sustain employment as evidenced by his occupational and social history.

At an April 2014 VA examination, the examiner indicated that the Veteran had occupational and social impairment with reduced reliability and productivity.  The Veteran reported having three children, six grandchildren, and four great-grandchildren, and that he had a good relationship with all of them.  He reported having one nightmare per week and distressing thoughts of his military service about three times per month.  He reported that he had hypervigilance, infrequent exaggerated startle response, and infrequent irritability.  On examination, he had a mild impairment in concentration and memory and a mild social impairment.  He was logical and goal-directed, his affect was positive, his speech was normal, he was cooperative, and he was fully oriented.  He had no suicidal ideation, homicidal ideation, hallucinations, or delusions.  The examiner opined that the Veteran's PTSD did not currently limit him from obtaining or maintaining gainful employment.

Turning now to an analysis of the evidence of record, with regard to a rating in excess of 50 percent as the weight of the evidence is against a finding that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas.

For example, from March 2009 to February 2010, he had an euthymic affect, he denied any suicidal or homicidal ideation, his thought process was clear, logical, and goal-directed, he had no hallucinations or delusions, and his intellect and insight were average to above average.  While he had a dysthymic affect in March 2010 and September 2010, from April 2010 to August 2010 and December 2010 to September 2012, he had a euthymic affect with stable examinations.  

From March 2009 to September 2012, the Veteran had clear, logical, and goal-directed thought processes.  His intelligence and insight were average to above average.  In August 2011, he reported that he rode his motorcycle to a motorcycle rally and stayed with a friend.  A March 2013 examination record shows that the Veteran took care of all of his shopping needs, did his personal laundry, prepared adequate meals, maintained his house alone or with occasional assistance, travelled independently on public transportation or his own vehicle, and managed his financial matters independently.

The Veteran had a negative PTSD screen in September 2013 and a negative depression screen in October 2014.  In addition, from April 2014 to October 2014, he was alert, oriented, pleasant, cooperative, and logical, he denied any suicidal ideation, homicidal ideation, or psychotic symptoms, his insight and judgment were intact, his attention and concentration were good, his speech was normal, his memory seemed intact, he had no social or cognitive limitations he was independent with self-care, he had no socially inappropriate behavior, he denied having any stress, anxiety, or depression, his emotional status was normal, and his intellectual functioning was intact.

Giving the Veteran every benefit, these symptoms appear to be more closely associated with a 50 percent rating than with a 70 percent rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013)  

The GAF scores in the medical record are also more consistent with a 50 percent rating than with a 70 percent rating.  The Veteran was consistently assessed a GAF score of 65 to 75 by his mental health treatment providers, indicative of some difficulty to no more than slight impairments in occupational or social functioning. 

Thus, the Board cannot find that the Veteran has presented occupational impairment with deficiencies in most areas as a result of his PTSD.  The Board finds that the assessed GAF scores, particularly when considered along with the symptoms contained in the associated clinical reports, are fully inconsistent with the assignment of a 70 percent disability rating.  The Veteran's GAF scores, like his treatment records, reflect transient to mild symptoms, which the Board finds do not support the assignment of a 70 percent disability rating.

After a complete review of the record, the evidence does not demonstrate that the Veteran had deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The record shows that Veteran was able to maintain family relationships with his children, grandchildren, and great-grandchildren, went to a motorcycle rally and stayed with a friend, had average to above average intellect and insight, remained logical, and generally had a stable mood.  Likewise, his GAF scores reflect he had only transient to mild symptoms.  In reaching this conclusion, the Board is not suggesting that the Veteran's PTSD was not causing impairment, even significant impairment.  However, he has been assigned a significant, 50 percent, rating in recognition of exactly this.

As described, the Board finds that assignment of a 70 percent disability rating is not warranted.

The Board acknowledges that the Veteran is competent to report symptoms of his PTSD.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of symptoms and their effect on his activities.  He is not, however, competent to identify a specific level of disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected psychiatric disability has been provided by a VA medical professional who has examined him.  The medical findings directly address the criteria under which this disability is evaluated.  The Board finds these records to be the only competent and probative evidence of record, and therefore, they are accorded greater weight than the Veteran's subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In sum, the Board finds that the weight of the evidence is against the assignment of a schedular rating for PTSD in excess of 50 percent.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that render application of the schedule impractical.  38 C.F.R. § 3.321(b) (2014); Fisher v. Principi, 4 Vet. App. 57 (1993).

To determine whether to refer a claim for consideration of assignment of an extraschedular rating, first, the Board must determine whether the evidence presents such an exceptional disability picture that the schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with his employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board finds that the rating criteria are not inadequate, and it does not appear that the Veteran had exceptional or unusual psychiatric symptomatology.  The Veteran does not have any symptoms from his service-connected PTSD that are unusual or are different from those contemplated by the schedular rating criteria.  Moreover, as noted, Vazquez-Claudio directs the Board to consider all of the symptomatology associated with the Veteran's PTSD and to determine how these symptoms impacted his occupational and social functioning.  As such, the schedular rating that is assigned has considered all of the symptomatology relating to PTSD within the confines of the schedular rating criteria.  Therefore, the available schedular evaluations are adequate.  The Board finds that referral for extraschedular consideration is not warranted.

TDIU

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

If, however, the Veteran does not meet these required percentage standards set forth in 38 C.F.R. § 4.16(a), he still may receive a TDIU on an extraschedular basis if it is determined that he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b); See also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, there must be a determination as to whether there are circumstances in this case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993). 

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Id.

The Board is precluded from assigning an extraschedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008); See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Veteran's service-connected disabilities are an acquired psychiatric disorder, evaluated at 50 percent disabling effective March 20, 2008, and right hand and wrist scars, evaluated at a noncompensable rating effective August 18, 1970.  The Veteran had a combined disability rating of 50 percent effective March 20, 2008.  38 C.F.R. § 4.25.  Therefore, the Veteran does not have a single disability rating of 60 percent or have a combined rating of at least 70 percent so as to meet the schedular criteria for TDIU.  See 38 C.F.R. § 4.16(a).

As the Veteran does not meet the applicable percentage standards, the Board must consider whether the Veteran is nevertheless unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  See 38 C.F.R. § 4.16(b).  After a review of the competent evidence of record, the Board finds that extra-schedular entitlement for TDIU is not warranted.

A review of the Veteran's VA treatment records, taken in total, does not suggest unemployability.  The July 2009 VA examiner noted that the Veteran's PTSD symptoms did not appear to cause clinically significant distress socially, occupationally, or in other areas of functioning.  Likewise, the October 2011 VA examiner opined that the Veteran's PTSD symptoms would interfere with his ability to function in a work setting, but these only resulted in occupational and social impairment with reduced reliability and productivity.  Finally, the April 2014 VA examiner opined that while the Veteran had occupational and social impairment with reduced reliability and productivity, he concluded that the Veteran's PTSD did not currently limit him from obtaining or maintaining gainful employment.  These three opinions are consistent with the medical evidence and reflect that while the Veteran may have some occupational and social impairment, his PTSD does not preclude him from work.  Therefore, these three opinions are given great probative value.

Conversely, the August 2012 VA examiner opined that while the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity, this examiner opined that the Veteran was unable to sustain employment as evidenced by his occupational and social history.  However, this opinion is not consistent with or supported by the contemporaneous medical evidence, which shows that from March 2009 to October 2014, the Veteran typically had a euthymic affect, had clear, logical, and goal-directed thought processes, had average to above average intellect and insight, and had no social of cognitive limitations.  Thus, this opinion is given less probative value.

The Board emphasizes that there are multiple persuasive VA medical opinions that weigh against the Veteran's claim and are found to have great probative value.  VA examiners have consistently opined that the Veteran's PTSD, which resulted in some work limitations, would not preclude work entirely.  When weighing the probative value of these opinions, against the more favorable evidence, TDIU is not warranted.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").

The Board acknowledges that the Veteran is competent to report symptoms of his psychiatric disorder, and how it affects his employability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of symptoms and their effect on his activities.  He is not, however, competent to assess whether the symptoms preclude employment.  Such competent evidence concerning the nature and extent of the Veteran's PTSD, and in particular his ability to work, has been provided by VA medical professionals who have examined him.  The medical findings directly address criteria under which a TDIU is assigned.  The Board finds the opinions of the July 2009, October 2011, and April 2014 VA examiners to be the only competent and probative evidence of record, and therefore, they are accorded greater weight than the Veteran's subjective complaints.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

In addition, the Veteran has not identified or submitted any competent evidence demonstrating that his PTSD precludes him from securing and maintaining substantially gainful employment and entitles him to TDIU.  Moreover, due to the nature of the Veteran's case, it was submitted to the Director of Compensation and Pension Service for extraschedular consideration.  Such consideration was denied, and the Board finds that the opinion is reasoned, thorough, and supported by the record.  Accordingly, TDIU is not warranted.



ORDER

An initial rating for an acquired psychiatric disorder, diagnosed as PTSD, in excess of 50 percent is denied.

Entitlement to TDIU is denied.




____________________________________________
B.T. KNOPE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


